                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                4:19CR3022

      vs.
                                                                 ORDER
RICHARD SUKOVATY,

                    Defendant.


      Defendant has moved to continue the trial, (Filing No. 24), because Defendant
and his counsel need additional time to review discovery and prepare for trial. The
motion to continue is unopposed. Based on the showing set forth in the motion, the
court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 24), is granted.

      2)     A telephonic conference with the undersigned magistrate judge will be
             held on August 7, 2019 at 11:00 a.m. to discuss the status of case
             preparation and the trial date. Counsel shall use the conferencing
             instructions assigned to this case to participate in the call.

      3)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial, and the
             additional time arising as a result of the granting of the motion, the time
             between today’s date and August 7, 2019, shall be deemed excludable
             time in any computation of time under the requirements of the Speedy
             Trial Act, because although counsel have been duly diligent, additional
             time is needed to adequately prepare this case for trial and failing to grant
             additional time might result in a miscarriage of justice. 18 U.S.C. §
             3161(h)(1) & (h)(7). Failing to timely object to this order as provided under
             this court’s local rules will be deemed a waiver of any right to later claim
             the time should not have been excluded under the Speedy Trial Act.

      June 26, 2019.
                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
